AO 98 (Rev
                   Case4/12)
             l2llllEDLA
                         2:20-cr-00134-BWA-DMD
                             Appearance Bond
                                               Document 34 Filed 12/04/20 Page 1 of 2


                                       UNrrEn Srares Drsrrucr CoURT
                                                                      for the
                                                    EASTERN District of LOUISIANA

                    United States of America                                )
                                  V.                                        )
                                                                            )       Case   No.      20-134 M
                       DOROTHY SMITH
                                                                            )
                              Defendant                                     )


                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I,                     DOROTHY SMITH                            (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X ) to appear for court proceedings;
             ( X ) if convicted, to surrender to serve a sentence that the court may impose; or
             ( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.
                                                                  Type ofBond
(    X ) (1)   This is a personal recognizance bond.

(      ) (2)   This is an unsecured bond of $

(      ) (3)   This is a secured bond of      $                                           , secured by:

         (     )(a)$                                   , in cash deposited with the court.

         (     )   (b) the agreement of the defendant          and each surety to forfeit the following cash or other property
                   (describe the cash or other property, including claims on il - such as a lien, mortgage, or loan - and attach proof of
                   ownership and value):




                   If this bond is secured by real property, documents to protectthe secured interest may be filed of record.

         (     ) (c) a bail bond with a solvent         surety (attach   a copy of the bail bond, or desuibe it and identify the surety)

                 fl Personal Surety                                  E Commercial         Surety




                                                     Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may irnmediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
AO 98 (Rev.   l2/lll
                       Case   2:20-cr-00134-BWA-DMD Document 34 Filed 12/04/20 Page 2 of 2
                       EDLA 4/12) Appearance Bond

DEFENDANT: DOROTHY SMITH                                                                                        CASE NO.:20-134 M



Release    oJ'   the Bond. The court may order this appearance bond ended at any                   time. This bond will be satisfied and the
security   will    be released when either:             (l)   the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                              Declarations

Ownership of the Property. l, the defendant                        -   and each surety   -   declare under penalty of perjury that:

           (1)              all owners ofthe property securing this appearance bond are included on the bond;
           (2)              the property is not subject to claims, except as described above; and
           (3)              I will not sellthe properry, allow further claims to be made against it, or do anything to reduce its value
                            while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




l, the defendant        -   and each surety    -    declare under penalty of perjury that this information is true. (See 28 U.S.C. $ 1746.)



Date:
        v l''J+h                ^                                                                              %ri,lh         - {er                     cn4s44l ilr lfnq
                                                                                                                       Defendant'ssignature
                                                                                                                                                        fl        SilnWfu,re

                       Surety/property owner   -   printed nante                                        Sure\,/property owner          -    signature and date




                       Surety/property owner   - printed   name                                         Suretv/property owner          -    signature and date




                       Surety/property owner   -   printed name                                         Surety/property owner          -    signature and date




                                                                                     JUDICAL OFFICENCLERK OF COURT


Date:
                                                                                                    S ignat   ure of Jud ic ial Ofi   ce   r/C le r k


Approved

Date:      t" lq laaa^o
                                                                                                                            Judge /Judge's s igna        tu r e
